t c summary opinion united_states tax_court marcelo e ferrada and gloria d ferrada petitioners v commissioner of internal revenue respondent docket no 3084-03s filed date marcelo e and gloria d ferrada pro sese w lance stodghill for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners' federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure the issues for decision are whether petitioners are entitled to deductions on schedule c profit or loss from business in excess of those allowed by respondent and whether petitioners are subject_to an addition_to_tax under sec_6651 for failure_to_file timely their federal_income_tax return background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioners resided in houston texas at the time the petition was filed during the year in issue mr ferrada was employed as a contractor in the aviation industry petitioners also operated a food stand mr ferrada's employment in date petitioners and their son lived in tucson arizona at that time mr ferrada was hired by global technical services gts an air force subcontractor for a position of indefinite length in lake charles louisiana in date gts was replaced as a subcontractor by air mate mr ferrada continued to work in the same position for air mate in date mr ferrada began working for hi-tec associates inc hi- tec he continued working on the same project as before but in a different department his position also changed from quality control to manufacturing engineer the terms of mr ferrada's employment remained open-ended at the end of mr ferrada moved his wife and son to del rio texas mrs ferrada and their son lived rent-free in a mobile trailer owned by mrs ferrada's parents mr ferrada continued to work in lake charles in date anticipating long-term employment mr ferrada moved his family to lake charles he continued to work on the project through concession stand in date petitioners purchased a concession stand for approximately dollar_figure during petitioners had gross_receipts of dollar_figure from the concession stand which they did not report on their tax_return they also incurred dollar_figure of expenses petitioners' individual_income_tax_return for on date petitioners jointly filed with the internal_revenue_service a form_1040 u s individual_income_tax_return for tax_year attached to the return was a schedule a itemized_deductions and a schedule c the schedule c reported zero business income expenses of dollar_figure and a net_loss of dollar_figure respondent issued a statutory_notice_of_deficiency to petitioners in which he disallowed certain deductions claimed on the schedule c for lack of substantiation an automatic computational adjustment was also made to petitioners' claimed schedule a medical_expense_deduction due solely to the increase in adjusted_gross_income and a corresponding increase in the threshold for the medical_expense_deduction petitioners' schedule c expenses a advertising mr ferrada invented a flashlight holder on their schedule c petitioners claimed advertising expenses of dollar_figure pertaining to the flashlight holder petitioners did not have any receipts for the advertising expenses b car and truck expenses petitioners deducted car and truck expenses of dollar_figure this amount comprises dollar_figure petitioners paid to purchase a saab automobile and dollar_figure they paid for auto repair and maintenance for which they provided receipts mr ferrada purchased the saab because mrs ferrada needed the use of their chevy lumina c insurance petitioners deducted insurance expenses of dollar_figure petitioners' receipts show that dollar_figure of this amount was paid for insurance on the saab petitioners purchased as well as the chevy lumina it is unclear from the record on what the remaining dollar_figure was spent d office expense petitioners deducted office expenses of dollar_figure receipts show that they purchased a computer on date for dollar_figure mr ferrada used it for his employment with hi-tec but was not required by hi-tec to purchase it he also used the computer for his flashlight and concession stand activities petitioners also purchased a fax machine in date for dollar_figure mr ferrada purchased the fax machine to receive orders for the concession stand he purchased in date e rent lease vehicles machinery equipment petitioners reported an expense of dollar_figure which they classified as the rental or lease of vehicles machinery and equipment petitioners actually paid the dollar_figure for the rental of an apartment in lake charles f repairs and maintenance petitioners deducted dollar_figure for repairs and maintenance which was performed on their vehicles petitioners did not provide any documentation of these expenditures g supplies petitioners deducted dollar_figure for supplies for their concession stand petitioners did not provide any documentation of these expenditures h travel petitioners deducted dollar_figure in travel_expenses mr ferrada incurred these expenses when he traveled between lake charles and del rio petitioner also traveled to various sites in louisiana for his employment petitioner did not keep any records pertaining to his travel i meals and entertainment petitioners reported that they incurred meals and entertainment_expenses of dollar_figure mr ferrada incurred these expenses while traveling between lake charles and del rio and while traveling to san antonio and houston texas several of the receipts petitioners submitted show children's meals indeed one receipt appears to show a birthday party for petitioners' son at mcdonald's j utilities petitioners deducted utilities expenses of dollar_figure they provided receipts for a payment to the del rio gas company del rio texas of dollar_figure and a payment to the central power and light del rio texas for the account of marciano e zamora in the amount of dollar_figure mr zamora is mrs ferrada's father 1the dollar_figure reported as being incurred for meals and entertainment_expenses is one-half of the total amount reported by petitioners as being expended for meals and entertainment_expenses for taxable_year discussion generally respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deduction claimed 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir in some cases however the burden_of_proof may shift to the commissioner under sec_7491 because petitioners failed to comply with the requirements of sec_7491 sec_7491 does not place the burden_of_proof on respondent with respect to the claimed deductions under sec_7491 respondent has the burden of production only with respect to petitioner's liability for the addition_to_tax sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_212 provides a deduction for all ordinary and necessary expenses paid_or_incurred with respect to management conservation and maintenance of property held for production_of_income including real_property sec_1_212-1 income_tax regs generally a taxpayer must establish that deductions claimed pursuant to sec_162 and sec_212 are ordinary and necessary expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 e income_tax regs with respect to certain business_expenses specified in sec_274 however more stringent substantiation requirements apply sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as for listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount of the expenses the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense the term listed_property is defined in sec_280 and includes passenger vehicles and computers see sec_280f the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date under sec_274 substantiation by means of adequate_records requires a taxpayer to maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date thus under sec_274 no deduction may be allowed for expenses_incurred for use of a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer bradley v commissioner tcmemo_1996_461 golden v commissioner tcmemo_1993_602 personal expenses are not deductible unless expressly provided for in chapter of the internal_revenue_code sec_262 sec_162 expressly permits a deduction for traveling expenses while away from home in the pursuit of a trade_or_business an individual's tax_home under this provision generally is the individual's principal_place_of_business not the location of his personal_residence 74_tc_578 an exception exists under which an individual's tax_home is his personal_residence if his principal_place_of_business is temporary rather than indefinite 358_us_59 the flush language following sec_162 provides that the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year mr ferrada testified that his employment as an air force contractor was indefinite petitioner was employed at the same project at lake charles for more than year thus his tax_home is at his principal_place_of_business lake charles louisiana not del rio texas as such the dollar_figure petitioners paid to rent an apartment in lake charles is a personal_expense and nondeductible under sec_262 petitioners failed to keep records to substantiate the deductions they claimed on their return additionally petitioners failed to prove that any of the expenditures they reported on their schedule c were ordinary and necessary business_expenses respondent's determination disallowing petitioners' schedule c deductions is sustained addition_to_tax for failure_to_file timely under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose addition_to_tax for failure_to_file a timely return id pincite once respondent meets his burden of production petitioners must come forward with evidence sufficient to persuade the court that respondent's determination is incorrect id pincite respondent contends that petitioners are liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioners' return was filed on date they failed to prove they had reasonable_cause for the delay or that they lacked willful neglect in filing their return therefore the court sustains respondent's determination as to the sec_6651 addition_to_tax reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
